Citation Nr: 0916654	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-29 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent prior to varicose veins of the leg, prior to February 
3, 2009.  

2.  Entitlement to an increased rating in excess of 40 
percent prior to varicose veins of the leg, beginning on 
February 3, 2009.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision.  

The Board notes that a May 2007 Board decision found that the 
Veteran's Substantive Appeal was timely filed for his 
service-connected varicose veins of the left leg.  

During the pendency of the appeal, a February 2009 Decision 
Review Officer (DRO) rating decision assigned an increased 
rating of 40 percent for the service-connected varicose veins 
of the left leg, effective on February 3, 2009.  

Inasmuch as a rating higher than 40 percent for the service-
connected varicose veins of the left leg is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  
2.  Beginning on April 12, 2005, the service-connected 
varicose veins of the left leg in initially shown to have 
been productive of a level of impairment that more nearly 
approximated that of persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  

3.  The service-connected varicose veins of the left leg 
currently is shown to be manifested by persistent edema or 
subcutaneous induration and stasis pigmentation or eczema, 
but not a required finding of persistent ulceration.  



CONCLUSIONS OF LAW

1.  Beginning on April 12, 2005, the criteria for the 
assignment of a rating of 40 percent for the service-
connected varicose veins of the left leg were met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.104 including 
Diagnostic Code 7120 (2008).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected varicose veins of the 
left leg are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 
4.27, 4.104 including Diagnostic Code 7120 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2002, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the May 2002 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2002 letter, a January 
2005 letter, and a January 2009 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2002, January 2005, and January 2009 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2003 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in January 2009.  

There is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
The Board finds that the January 2009 letter meets the 
requirements of Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in May 2002, April 
2005 and July 2009.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of varicose veins.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The May 2002 RO rating decision continued a 20 percent 
disability rating for the service-connected varicose veins of 
the left leg.  During the pendency of the appeal, a February 
2009 DRO decision granted an increased rating of 40 percent, 
effective on February 3, 2009.  

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  Asymptomatic palpable or visible varicose veins 
are rated as noncompensably (no percent) disabling.  Varicose 
veins with findings of intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, are rated 10 percent disabling.  

Varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, are rated 20 
percent disabling.  

Varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, are rated 40 percent disabling.  

Varicose veins with findings of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, are rated 60 percent disabling.  

Varicose veins with findings of massive board-like edema with 
constant pain at rest are rated 100 percent disabling.  

A Note to Diagnostic Code 7120 provides that these ratings 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be rated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

At the Veteran's May 2002 VA examination, he stated that his 
varicose veins protruded more and that he had increasing 
discoloration.  He complained of increased pain around the 
veins.  He used to only have pain on exertion but now had 
pain on rest.  He reported having constant pain and 
engorgement of the varicosities that were no longer 
completely alleviated by putting his feet up.  He reported a 
daily, dull pain in his left lower extremity.  

On examination, the Veteran had a 35 cm varicosity that 
started at his upper medial thigh and traversed over the 
medial aspect of the knee to approximately 4 cm below the 
tibia plateau and midline.  There was a 5 cm varicosity 
distal to that and a 3 cm varicosity on the lateral calf.  
His veins were slightly distended, with slight bluish 
discoloration.  

There were very mild "spider" veins between the ankles and 
the mid shin. There were 2.2 cm varicosities on the dorsum of 
the left foot.  Varicosities were nondisfiguring and 
nontender.  He was diagnosed with nontender, nondisfiguring 
varicosities of the left lower extremity. 

In June 2002 the Veteran had a private examination.  He was 
diagnosed with one incompetent lesser saphenous vein valve in 
the mid calf and two incompetent valves in the greater 
saphenous vein at and below the knee.  There were two 
incompetent valves located in the deep veins of the left 
thigh and knee from the mid superficial femoral vein and one 
at the junction of the superficial femoral vein and popliteal 
vein behind the knee.  All other valves were competent in the 
left leg.  

The Veteran had a July 2002 VA consult examination where he 
reported minor swelling at the ankle level, especially late 
in the day, and occasional trouble with exertion that was 
described as throbbing, fullness and leg fatigue.  He 
intermittently used compression stockings.  He had no 
identifiable history of deep venous thrombosis.  

On examination, the Veteran had no overt swelling or scars.  
He had large varicose veins on the medial side of his thigh 
that went to the medial side of his left leg; however, there 
were no skin changes.  

The VA physician diagnosed the Veteran with an incompetent 
superficial system, which was amenable to greater saphenous 
vein removal and multiple venous ligation and/or 
transilluminated powered phlebectomy.  The VA physician 
stated that the Veteran had demonstrated insufficiency of the 
deep system but other than some mild swelling it could be 
managed by compression stockings.  

On April 12, 2005, the Veteran (who apparently had been 
residing in Europe since 2003) was afforded a fee-basis 
examination when he reported having a vein problems with a 
feeling of heaviness and problems with standing for longer 
duration and swelling.  An examination showed "pronounced" 
varicosities greater on the left.  "[C]lear pretibial 
edema" was noted.  

At a February 2009 VA contracted examination, the Veteran 
reported having leg pain at rest and constant edema that was 
not relieved by foot elevation or compression hosiery.  It 
was noted that he had dark pigmentation of skin and eczema; 
however, he did not have ulceration.  He was limited to 
standing for 10 minutes and walking a mile.  

On examination, there was no ulcer, edema or eczema; however, 
there was elevated edema and stasis pigmentation.  

After a careful review of the claims file, the Board finds 
that the service-connected varicose veins of the left leg 
currently is shown to be productive of a disability picture 
manifested by persistent edema or subcutaneous induration and 
stasis pigmentation or eczema, but not the requisite finding 
of persistent ulceration.  

Accordingly, based on the most recent examination findings 
recorded in February 2009, an increased rating higher than 40 
percent is not for application at any time during the course 
of the appeal.  

However, the fee-basis VA examination performed on April 12, 
2005, in the Board's estimation, revealed for the first time 
clinical findings that more nearly resembled the criteria 
warranting the assignment of a 40 percent rating for the 
service-connected varicose veins of the left leg  The 
examiner identified pronounced varicose veins with evidence 
of "clear pretibial edema."  This is the first showing of a 
clinical picture manifested by more than persistent edema 
that was incompletely relieved by elevation.  

Thus, on this record, an increased rating of 40 percent is 
warranted, beginning on April 12, 2005, but not earlier.  




ORDER

Beginning on April 12, 2005, an increased rating of 40 
percent for the service-connected varicose veins of the left 
leg is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  .  

An increased rating in excess of 40 percent for the service-
connected varicose veins of the left leg is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


